 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    FRED FELEKI MARTINEZ,                               No.: 1:19-cv-00108 BAM (PC)

12                       Plaintiff,
                                                          ORDER DENYING MOTION FOR
13           v.                                           APPOINTMENT OF COUNSEL

14    CALIFORNIA STATE PRISON                             (Doc. No. 3)
      CORCORAN,
15
                         Defendant.
16

17

18          Plaintiff Fred Feleki Martinez is a state prisoner proceeding pro se in a civil rights action

19   pursuant to 42 U.S.C. § 1983.

20          On January 25, 2019, Plaintiff filed a motion seeking the appointment of counsel. (Doc.

21   No. 3.) Plaintiff states that he suffers from a grave mental illness, and is currently under court-

22   ordered involuntary medication pursuant to Keyhea v. Superior Court, and requires assistance.

23   He states that a neighbor is currently assisting him with preparing documents.

24          Plaintiff does not have a constitutional right to appointed counsel in this action. Rand v.

25   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997). The court cannot require an attorney to represent

26   plaintiff pursuant to 28 U.S.C. ' 1915(e)(1). Mallard v. United States District Court for the

27   Southern District of Iowa, 490 U.S. 296, 298, 109 S .Ct. 1814, 1816 (1989). However, in certain

28   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to
                                                      1
 1   section 1915(e)(1). Rand, 113 F.3d at 1525. Without a reasonable method of securing and

 2   compensating counsel, the court will seek volunteer counsel only in the most serious and

 3   exceptional cases. In determining whether Aexceptional circumstances exist, the district court

 4   must evaluate both the likelihood of success of the merits [and] the ability of the [plaintiff] to

 5   articulate his claims pro se in light of the complexity of the legal issues involved.” Id. (internal

 6   quotation marks and citations omitted).

 7          In the present case, the Court does not find the required exceptional circumstances.

 8   Although the Court has not yet screened Plaintiff’s complaint, a brief review shows that he

 9   alleges straightforward allegations of excessive force. Even if it is assumed that Plaintiff is not

10   well versed in the law and that he has made serious allegations which, if proved, would entitle

11   him to relief, his case is not exceptional. This Court is faced with similar cases almost daily.

12   Further, at this early stage in the proceedings, the Court cannot make a determination that

13   Plaintiff is likely to succeed on the merits, and based on a review of the record in this case, the

14   court does not find that Plaintiff cannot adequately articulate his claims. Id. Although his

15   complaint mentions his Keyhea medication order and that he was on a suicide watch, it is not

16   clear that he cannot prosecute this litigation due to these matters, from the limited information

17   available.

18          For the foregoing reasons, Plaintiff’s motion for the appointment of counsel, filed on

19   January 25, 2019 (Doc. No. 3) is HEREBY DENIED, without prejudice.

20
     IT IS SO ORDERED.
21

22      Dated:     January 29, 2019                             /s/ Barbara   A. McAuliffe                _
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                        2
